Citation Nr: 1228863	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids prior to June 10, 2011.

2.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids from June 10, 2011 to the present. 

3.  Entitlement to a compensable disability rating for residuals of a septoplasty with epistaxis or nosebleeds.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and ex-wife
ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1995, December 2002 to July 2003, and October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a noncompensable evaluation for hemorrhoids; an April 2009 rating decision of the Pittsburgh RO, which continued a noncompensable rating for residuals of a septoplasty with epistaxis or nosebleeds; and a July 2010 rating decision of the Pittsburgh RO, which increased the Veteran's evaluation for mechanical lower back pain to 20 percent, effective March 10, 2010, and continued a 20 percent evaluation for degenerative arthritis of the cervical spine.  In October 2008, June 2009, and July 2010, the Veteran submitted notices of disagreement (NODs).  He subsequently perfected his appeals in December 2009 and November 2010.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In May 2011, the Board remanded the Veteran's claims of entitlement to increased ratings for hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with new VA examinations for his service-connected disabilities in June 2011.

In May 2012, the AMC increased the Veteran's disability rating for hemorrhoids to 10 percent, effective June 10, 2011.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As the Veteran perfected his appeal from the September 2008 continuance of a noncompensable disability rating, the Board will address whether he was entitled to a compensable disability rating for hemorrhoids prior to June 10, 2011 and whether he is entitled to a disability rating higher than 10 percent for hemorrhoids from June 10, 2011 to the present.  Therefore, the issue on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

At his March 2011 Board hearing, the Veteran indicated that he experiences headaches as a result of his service-connected neck disability.  Thus, the issue of entitlement to service connection for headaches, to include as secondary to service-connected degenerative arthritis of the cervical spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue to the AOJ in its May 2011 remand.  However, it does not appear that the AOJ has taken any action on the matter.  Therefore, it is once again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claims of entitlement to increased ratings for hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds.

A review of the claims file is negative for a VA Form 646 (Statement of Accredited Representative in Appealed Case), or equivalent submission, from the Veteran's authorized representative, the West Virginia Department of Veterans Affairs (WVDVA), following the Board's May 2011 remand.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2011).  VA policy is to afford a veteran's representative the opportunity to submit a VA Form 646 after completion of the development directed in a remand and prior to returning an appeal to the Board.  See M21-1MR, Part 1, Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  As the claims file is negative for a VA Form 646 or an invitation to the WVDVA to submit such following completion of the development directed in the Board's May 2011 remand, the case must be remanded in order to allow the WVDVA to review the case file and submit a VA Form 646 or equivalent.

Accordingly, the case is REMANDED for the following action:

The AMC should afford the Veteran's authorized representative, the West Virginia Department of Veterans Affairs, the opportunity to review the claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


